DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to preliminary amendment filed on 08/13/2021. In this preliminary amendment, claims 1-20 were canceled and new claims 21-40 were added. Claims 21-40 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 11/02/2021 and 07/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Analysis of the double patenting rejection of the instant claims with the claims of US Patent 9,195,575 is summarized in the table below.
Claim Status
Instant Application
US Patent 9,195,575
Obvious in view of Sandstrom US 2013/0081044
21. (New) An apparatus, comprising: 
a first subset of a plurality of processors configured to execute a master task; 
a second subset of the plurality of processors configured to execute a plurality of applications; 
a plurality of memory circuits interspersed among the processors; and 
a communication fabric interconnecting the plurality of processors and the plurality of memory circuits, wherein the communication fabric includes a plurality of buffer circuits interspersed among at least a subset of the plurality of processors, wherein the plurality of buffer circuits are configured to communicate data between the plurality of applications executing on the second subset of the plurality of processors; 
wherein the first subset of the plurality of processors are configured, in response to executing the master task, to: 
initiate storing one or more variables states associated with a first application of the plurality of applications; 
initiate swapping the first application with a second application not included in the plurality of applications; 
initiate executing of the second application on the second subset of the plurality of processors; and 
initiate restoring the first application by swapping the first application with a third application of the plurality of applications using the one or more variable states.
32. A multiprocessor system, comprising: a plurality of processors; a plurality of memories interspersed among the processors; a communication fabric interconnecting the plurality of processors and the plurality of memories interspersed among the processors, wherein the communication fabric comprises a plurality of buffer memories interspersed among at least a subset of the plurality of processors; wherein the plurality of buffer memories are configurable to communicate data between applications executing in the multiprocessor system; wherein, during execution of a plurality of applications on the multiprocessor system to perform a real time operation that includes receipt and/or transmission of real time data and processing of the real time data, the plurality of buffer memories are configurable to break and restore connections between active applications during swapping of a first application with a second application; wherein said swapping comprises loading the second application into two or more of the plurality of memories, wherein said loading comprises sending program instructions of the second application through the multiprocessor system along two or more swapping routes, wherein each of the swapping routes is associated with one of the two or more memories; and wherein the two or more swapping routes share a first part in common, wherein the first part includes a route from an I/O port of the multiprocessor system to an endpoint within the multiprocessor system, and wherein the first part is specified by user input.
Obvious in view of Sandstrom US 2013/0081044
22. (New) The apparatus of claim 21, wherein to initiate the storing of the one or more variable states, the first subset of the plurality of processors are further configured to initiate transmitting the one or more variable states to from one or more memory circuits of the plurality of memory circuits to a particular memory circuit external to a multi-processor system that includes the plurality of processors, the plurality of memory circuits, and the communication fabric.
Claim 32.
Obvious in view of Sandstrom US 2013/0081044
23. (New) The apparatus of claim 22, wherein to initiate restoring the first application, the first subset of the plurality of processors are further configured to:
initiate retrieving the one or more variable states from the particular memory circuit; and
initiate storing the one or more variable states in a subset of the plurality of memory circuits that will be used the first application; and
initiate executing the first application, along with the second application, and the plurality of applications excluding the third application.
Claim 32.
Obvious in view of Sandstrom US 2013/0081044
24. (New) The apparatus of claim 21, wherein to initiate swapping the first application, the first subset of the plurality of processors is further configured to initiate stopping the first application by halting a subset of the plurality of processors executing the first application.
Claim 32.
Obvious in view of Sandstrom US 2013/0081044
25. (New) The apparatus of claim 24, wherein the first subset of the plurality of processors is further configured, in response to a determination that the subset of the plurality of processors have halted, initiate performing one or more cleanup operations on resources associated with the first application.
Claim 32.
Obvious in view of Sandstrom US 2013/0081044
26. (New) The apparatus of claim 25, wherein to initiate performing the one or more cleanup operations, the first subset of the plurality of processors is further configured to:
initiate resetting a subset of the plurality of memory circuits associated with the first application; and
initiate resetting one or more routes between the plurality of processors used by the first application.
Claim 32.
Obvious in view of Sandstrom US 2013/0081044
27. (New) A method, comprising:
loading a plurality of applications on a multi-processor system that includes a plurality of processors and a plurality of memory circuits interspersed among the plurality of processors, wherein the plurality of applications includes a first application;
executing the plurality of applications on the multi-processor system;
swapping the first application, while continuing executing remaining ones of the plurality of applications excluding the first application, with a second application not included in the plurality of applications;
wherein swapping the first application includes saving one or more variable states associated with the first application;
executing the second application along with remaining ones of the plurality of applications; and
restoring the first application by swapping the first application with a third application of the plurality of applications using the one or more variable states.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
28. (New) The method of claim 27, wherein saving the one or more variable states includes transmitting the one or more variable states to from one or more memory circuits of the plurality of memory circuits to a particular memory circuit external to the multi-processor system.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
29. (New) The method of claim 28, wherein restoring the first application includes:
retrieving the one or more variable states from the particular memory circuit; and
storing the one or more variable states in a subset of the plurality of memory circuits that will be used the first application; and
executing the first application, along with the second application, and the plurality of applications excluding the third application.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
30. (New) The method of claim 27, wherein swapping the first application further includes stopping the first application by halting a subset of the plurality of processors executing the first application.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
31. (New) The method of claim 30, further comprising, in response to determining the subset of the plurality of processors have halted, performing one or more cleanup operations on resources associated with the first application.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
32. (New) The method of claim 31, wherein performing the one or more cleanup operations includes:
resetting a subset of the plurality of memory circuits associated with the first application; and
resetting one or more routes between the plurality of processors used by the first application.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
33. (New) The method of claim 27, wherein swapping the first application further includes terminating communication between the first application and one or more of the plurality of applications.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
34. (New) A non-transitory computer-readable memory medium storing program instructions, wherein the program instructions are executable by a multi-processor system to perform operations including:
loading a plurality of applications on the multi-processor system that includes a plurality of processors and a plurality of memory circuits interspersed among the plurality of processors, wherein the plurality of applications includes a first application;
executing the plurality of applications on the multi-processor system;
swapping the first application, while continuing executing remaining ones of the plurality of applications excluding the first application, with a second application not included in the plurality of applications;
wherein swapping the first application includes saving one or more variable states associated with the first application;
executing the second application along with remaining ones of the plurality of applications; and
restoring the first application by swapping the first application with a third application of the plurality of applications using the one or more variable states.
Claim 26.
Obvious in view of Sandstrom US 2013/0081044
35. (New) The non-transitory computer-readable memory medium of claim 34, wherein saving the one or more variable states includes transmitting the one or more variable states to from one or more memory circuits of the plurality of memory circuits to a particular memory circuit external to the multi-processor system.
Claim 26.
Obvious in view of Sandstrom US 2013/0081044
36. (New) The non-transitory computer-readable memory medium of claim 35, wherein restoring the first application includes:
retrieving the one or more variable states from the particular memory circuit; and
storing the one or more variable states in a subset of the plurality of memory circuits that will be used the first application; and
executing the first application, along with the second application, and the plurality of applications excluding the third application.
Claim 26.
Obvious in view of Sandstrom US 2013/0081044
37. (New) The non-transitory computer-readable memory medium of claim 34, wherein swapping the first application further includes stopping the first application by halting a subset of the plurality of processors executing the first application.
Claim 26.
Obvious in view of Sandstrom US 2013/0081044
38. (New) The non-transitory computer-readable memory medium of claim 37, wherein the operations further include, in response to determining the subset of the plurality of processors have halted, performing one or more cleanup operations on resources associated with the first application.
Claim 26.
Obvious in view of Sandstrom US 2013/0081044
39. (New) The non-transitory computer-readable memory medium of claim 38, wherein performing the one or more cleanup operations includes:
resetting a subset of the plurality of memory circuits associated with the first application; and
resetting one or more routes between the plurality of processors used by the first application.
Claim 26.
Obvious in view of Sandstrom US 2013/0081044
40. (New) The non-transitory computer-readable memory medium of claim 34, wherein swapping the first application further includes terminating communication between the first application and one or more of the plurality of applications.
Claim 26.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 26, and 32 of U.S. Patent No. 9,195,575 in view of Sandstrom US 2013/0081044 (“Sandstrom”).
As per independent claims 21, 27, and 34, taking claim 21 as exemplary, Sandstrom teaches a first subset of a plurality of processors configured to execute a master task (Processing cores that are not part of the dynamically allocated array 115 of cores 120 may implement a controller module 140 of the system 100, para 0029 and FIG. 1. The controller module 140 within the system 100 allocates and assigns the cores 120 of the system 100 among the set of applications and their tasks, para 0031);
initiate restoring the first application by swapping the first application with a third application of the plurality of applications using the one or more variable states (Each core 120 of the array 115 holds in its memory an image of the application task assigned to it at a given time. This allows for a capability to transfer the task processing memory images between cores and back-up memories (i.e., task specific memory segments 550 in memory array 450) when having to possibly resume processing of a task after a period of inactivity, possibly at a different core 120 than its previous processing core, para 0043 and FIGS. 4 and 5).
Given the teaching of Sandstrom, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of US Patent 9,195,575 with “a first subset of a plurality of processors configured to execute a master task” and “initiate restoring the first application by swapping the first application with a third application of the plurality of applications using the one or more variable states”. The motivation would be that the invention provides architecturally improved scalability for parallel data processing systems, para 0108 of Sandstrom.
As per dependent claims 22, 28, and 35, taking dependent claim 22 as exemplary, Sandstrom teaches wherein to initiate the storing of the one or more variable states, the first subset of the plurality of processors are further configured to initiate transmitting the one or more variable states to from one or more memory circuits of the plurality of memory circuits to a particular memory circuit external to a multi-processor system that includes the plurality of processors, the plurality of memory circuits, and the communication fabric (The controller 140 identifies one of a XC 430 or 470 between the core array 115 and the memory array 450, para 0044 and FIGS. 4 and 5. Each core 120 of the array 115 holds in its memory an image of the application task assigned to it at a given time. This allows for a capability to transfer the task processing memory images between cores and back-up memories (i.e., task specific memory segments 550 in memory array 450) when having to possibly resume processing of a task after a period of inactivity, possibly at a different core 120 than its previous processing core, para 0043 and FIGS. 4 and 5).
As per dependent claims 23, 29, and 36, taking dependent claim 23 as exemplary, Sandstrom teaches wherein to initiate restoring the first application, the first subset of the plurality of processors are further configured to (The controller 140 identifies one of a XC 430 or 470 between the core array 115 and the memory array 450, para 0044 and FIGS. 4 and 5): initiate retrieving the one or more variable states from the particular memory circuit; and initiate storing the one or more variable states in a subset of the plurality of memory circuits that will be used the first application (Each core 120 of the array 115 holds in its memory an image of the application task assigned to it at a given time. This allows for a capability to transfer the task processing memory images between cores and back-up memories (i.e., task specific memory segments 550 in memory array 450) when having to possibly resume processing of a task after a period of inactivity, possibly at a different core 120 than its previous processing core, para 0043 and FIGS. 4 and 5);
initiate executing the first application, along with the second application, and the plurality of applications excluding the third application (Cores not indicated by controller 140 as being subject to task switchover are able to continue their processing uninterruptedly even over the core allocation period transition times without any idle time, para 0048).
As per dependent claims 24, 30, 33, 37, and 40, taking dependent claim 24 as exemplary, Sandstrom teaches wherein to initiate swapping the first application, the first subset of the plurality of processors is further configured to initiate stopping the first application by halting a subset of the plurality of processors executing the first application (The controller 140 provides a control 460 to a given core that it will be subject to task switchover, the currently executing task is made to stop and its processing image is backed up to the memory 450, para 0048 and FIGS. 4 and 5).
As per dependent claims 25, 31, and 38, taking dependent claim 25 as exemplary, Sandstrom teaches wherein the first subset of the plurality of processors is further configured, in response to a determination that the subset of the plurality of processors have halted, initiate performing one or more cleanup operations on resources associated with the first application (The controller 140 provides a control 460 to a given core that it will be subject to task switchover, the currently executing task is made to stop and its processing image is backed up to the memory 450, para 0048 and FIGS. 4 and 5).
As per dependent claims 26, 32, and 39, taking dependent claim 26 as exemplary, Sandstrom teaches wherein to initiate performing the one or more cleanup operations, the first subset of the plurality of processors is further configured to: initiate resetting a subset of the plurality of memory circuits associated with the first application (The controller 140 provides a control 460 to a given core that it will be subject to task switchover, the currently executing task is made to stop and its processing image is backed up to the memory 450, para 0048 and FIGS. 4 and 5);
initiate resetting one or more routes between the plurality of processors used by the first application (The controller 140 provides a control 460 to a given core that it will be subject to task switchover, the currently executing task is made to stop and its processing image is backed up to the memory 450, para 0048 and FIGS. 4 and 5).
Analysis of the double patenting rejection of the instant claims with the claims of US Patent 9,990,227 is summarized in the table below.
Claim Status
Instant Application
US Patent 9,990,227
Obvious in view of Sandstrom US 2013/0081044
21. (New) An apparatus, comprising: 
a first subset of a plurality of processors configured to execute a master task; 
a second subset of the plurality of processors configured to execute a plurality of applications; 
a plurality of memory circuits interspersed among the processors; and 
a communication fabric interconnecting the plurality of processors and the plurality of memory circuits, wherein the communication fabric includes a plurality of buffer circuits interspersed among at least a subset of the plurality of processors, wherein the plurality of buffer circuits are configured to communicate data between the plurality of applications executing on the second subset of the plurality of processors; 
wherein the first subset of the plurality of processors are configured, in response to executing the master task, to: 
initiate storing one or more variables states associated with a first application of the plurality of applications; 
initiate swapping the first application with a second application not included in the plurality of applications; 
initiate executing of the second application on the second subset of the plurality of processors; and 
initiate restoring the first application by swapping the first application with a third application of the plurality of applications using the one or more variable states.
7. A multiprocessor system, comprising: a plurality of processors; a plurality of memories interspersed among the processors; a plurality of isolator cells coupled to the plurality of processors; a first communication fabric interconnecting the plurality of processors and the plurality of memories interspersed among the processors, wherein the first communication fabric includes a plurality of buffer memories interspersed among at least a subset of the plurality of processors; and a second communication fabric interconnecting the plurality of processors, wherein the second communication fabric includes a serial bus; wherein a particular buffer memory of the plurality of buffer memories is configured to transfer data between applications executing in the multiprocessor system, wherein the data includes a plurality of data elements; wherein, during execution of a plurality of applications on the multiprocessor system to perform a real time operation that includes receipt or transmission of real time data and processing of the real time data; wherein a particular isolator cell of the plurality of isolator cells is configured to copy data from an of the particular isolator cell to an output of the isolator cell; in response to swapping of a first application with a second application, the particular isolator cell is further configured to, in response to a determination that the first application is upstream of the particular isolator cell, repeatedly send data previous stored in a buffer included in the particular isolator cell to an application of the plurality of applications downstream of the particular isolator cell; wherein the first communication fabric is further configured to send a command to a master task by a system controller via the serial bus; and wherein swapping of the first application with the second application is initiated by the master task in response to receiving the command from the system controller.
Obvious in view of Sandstrom US 2013/0081044
22. (New) The apparatus of claim 21, wherein to initiate the storing of the one or more variable states, the first subset of the plurality of processors are further configured to initiate transmitting the one or more variable states to from one or more memory circuits of the plurality of memory circuits to a particular memory circuit external to a multi-processor system that includes the plurality of processors, the plurality of memory circuits, and the communication fabric.
Claim 7.
Obvious in view of Sandstrom US 2013/0081044
23. (New) The apparatus of claim 22, wherein to initiate restoring the first application, the first subset of the plurality of processors are further configured to:
initiate retrieving the one or more variable states from the particular memory circuit; and
initiate storing the one or more variable states in a subset of the plurality of memory circuits that will be used the first application; and
initiate executing the first application, along with the second application, and the plurality of applications excluding the third application.
Claim 7.
Obvious in view of Sandstrom US 2013/0081044
24. (New) The apparatus of claim 21, wherein to initiate swapping the first application, the first subset of the plurality of processors is further configured to initiate stopping the first application by halting a subset of the plurality of processors executing the first application.
Claim 7.
Obvious in view of Sandstrom US 2013/0081044
25. (New) The apparatus of claim 24, wherein the first subset of the plurality of processors is further configured, in response to a determination that the subset of the plurality of processors have halted, initiate performing one or more cleanup operations on resources associated with the first application.
Claim 7.
Obvious in view of Sandstrom US 2013/0081044
26. (New) The apparatus of claim 25, wherein to initiate performing the one or more cleanup operations, the first subset of the plurality of processors is further configured to:
initiate resetting a subset of the plurality of memory circuits associated with the first application; and
initiate resetting one or more routes between the plurality of processors used by the first application.
Claim 7.
Obvious in view of Sandstrom US 2013/0081044
27. (New) A method, comprising:
loading a plurality of applications on a multi-processor system that includes a plurality of processors and a plurality of memory circuits interspersed among the plurality of processors, wherein the plurality of applications includes a first application;
executing the plurality of applications on the multi-processor system;
swapping the first application, while continuing executing remaining ones of the plurality of applications excluding the first application, with a second application not included in the plurality of applications;
wherein swapping the first application includes saving one or more variable states associated with the first application;
executing the second application along with remaining ones of the plurality of applications; and
restoring the first application by swapping the first application with a third application of the plurality of applications using the one or more variable states.
1. A method, comprising: loading a plurality of applications on a multiprocessor system, wherein the plurality of applications includes a first application and a plurality of other applications; wherein the multiprocessor system includes a plurality of processors and a plurality of memories interspersed among the plurality of processors coupled together to form a first communication fabric, and a second communication fabric, wherein the second communication fabric includes a serial bus; wherein loading the plurality of applications includes distributing instructions and data from the plurality of applications among different respective ones of the plurality of memories for execution by associated processors; executing the plurality of applications on the multiprocessor system, wherein the plurality of applications executes together and communicates with each other to perform a real time operation, wherein executing the plurality of applications includes copying, from an input of an isolator cell, data that includes a plurality of data elements to an output of the isolator cell; sending a command to a master task by a system controller via the serial bus included in the multiprocessor system; initiating application swapping by the master task in response to receiving the command from a system controller; and swapping the first application of the plurality of applications with a second application; wherein swapping the first application with the second application includes continuing execution of each application of the plurality of other applications, and in response to determining the first application is upstream to the isolator cell, repeatedly sending, by the isolator cell, previously stored data from one or more buffers included in the isolator cell, to an application downstream of the isolator cell; and wherein upon completion of the swapping, the plurality of other applications continues to execute with the second application, and wherein at least a subset of the plurality of other applications communicates with the second application to perform the real time operation.
Obvious in view of Sandstrom US 2013/0081044
28. (New) The method of claim 27, wherein saving the one or more variable states includes transmitting the one or more variable states to from one or more memory circuits of the plurality of memory circuits to a particular memory circuit external to the multi-processor system.
2. The method of claim 1, wherein prior to swapping the first application with the second application, the first application executes on a first subset of the plurality of processors; and wherein swapping the first application with the second application includes: stopping the first application on the first subset of the plurality of processors; saving a state of the first application; and loading the second application into memories associated with the first subset of the plurality of processors.
Obvious in view of Sandstrom US 2013/0081044
29. (New) The method of claim 28, wherein restoring the first application includes:
retrieving the one or more variable states from the particular memory circuit; and
storing the one or more variable states in a subset of the plurality of memory circuits that will be used the first application; and
executing the first application, along with the second application, and the plurality of applications excluding the third application.
Claim 2.
Obvious in view of Sandstrom US 2013/0081044
30. (New) The method of claim 27, wherein swapping the first application further includes stopping the first application by halting a subset of the plurality of processors executing the first application.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
31. (New) The method of claim 30, further comprising, in response to determining the subset of the plurality of processors have halted, performing one or more cleanup operations on resources associated with the first application.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
32. (New) The method of claim 31, wherein performing the one or more cleanup operations includes:
resetting a subset of the plurality of memory circuits associated with the first application; and
resetting one or more routes between the plurality of processors used by the first application.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
33. (New) The method of claim 27, wherein swapping the first application further includes terminating communication between the first application and one or more of the plurality of applications.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
34. (New) A non-transitory computer-readable memory medium storing program instructions, wherein the program instructions are executable by a multi-processor system to perform operations including:
loading a plurality of applications on the multi-processor system that includes a plurality of processors and a plurality of memory circuits interspersed among the plurality of processors, wherein the plurality of applications includes a first application;
executing the plurality of applications on the multi-processor system;
swapping the first application, while continuing executing remaining ones of the plurality of applications excluding the first application, with a second application not included in the plurality of applications;
wherein swapping the first application includes saving one or more variable states associated with the first application;
executing the second application along with remaining ones of the plurality of applications; and
restoring the first application by swapping the first application with a third application of the plurality of applications using the one or more variable states.
14. A non-transitory computer-accessible storage medium having program instructions stored therein that, in response to execution by a multiprocessor system, cause the multiprocessor system to perform operations including: loading a plurality of applications on the multiprocessor system, wherein the plurality of applications includes a first application and a plurality of other applications; wherein the multiprocessor system includes a plurality of processors and a plurality of memories interspersed among the plurality of processors coupled together to form a first communication fabric, and a second communication fabric, wherein the second communication fabric includes a serial bus; wherein loading the plurality of applications includes distributing instructions and data from the plurality of applications among different respective ones of the plurality of memories for execution by associated processors; executing the plurality of applications on the multiprocessor system, wherein the plurality of applications executes together and communicates with each other to perform a real time operation, wherein executing the plurality of applications includes copying, from an input of an isolator cell, data that includes a plurality of data elements to an output of the isolator cell; sending a command to a master task by a system controller via the serial bus included in the multiprocessor system; initiating application swapping by the master task in response to receiving the command received from a system controller; swapping the first application of the plurality of applications with a second application, wherein the second application is not one of the plurality of applications previously loaded and executing on the multiprocessor system; wherein swapping the first application with the second application includes continuing execution of each application of the plurality of other applications, and in response to determining the first application is upstream to the isolator cell, repeatedly sending, by the isolator cell, previously stored data from one or more buffers included in the isolator cell, to an application downstream of the isolator cell; and wherein upon completion of the swapping, the plurality of other applications continues to execute with the second application, and wherein at least a subset of the plurality of other applications communicate with the second application to perform the real time operation.
Obvious in view of Sandstrom US 2013/0081044
35. (New) The non-transitory computer-readable memory medium of claim 34, wherein saving the one or more variable states includes transmitting the one or more variable states to from one or more memory circuits of the plurality of memory circuits to a particular memory circuit external to the multi-processor system.
15. The non-transitory computer-accessible storage medium of claim 14, wherein prior to swapping the first application with the second application, the first application executes on a first subset of the plurality of processors; and wherein swapping the first application with the second application includes: stopping the first application on the first subset of the plurality of processors; saving a state of the first application; and loading the second application into memories associated with the first subset of the plurality of processors.
Obvious in view of Sandstrom US 2013/0081044
36. (New) The non-transitory computer-readable memory medium of claim 35, wherein restoring the first application includes:
retrieving the one or more variable states from the particular memory circuit; and
storing the one or more variable states in a subset of the plurality of memory circuits that will be used the first application; and
executing the first application, along with the second application, and the plurality of applications excluding the third application.
Claim 14.
Obvious in view of Sandstrom US 2013/0081044
37. (New) The non-transitory computer-readable memory medium of claim 34, wherein swapping the first application further includes stopping the first application by halting a subset of the plurality of processors executing the first application.
Claim 15.
Obvious in view of Sandstrom US 2013/0081044
38. (New) The non-transitory computer-readable memory medium of claim 37, wherein the operations further include, in response to determining the subset of the plurality of processors have halted, performing one or more cleanup operations on resources associated with the first application.
Claim 14.
Obvious in view of Sandstrom US 2013/0081044
39. (New) The non-transitory computer-readable memory medium of claim 38, wherein performing the one or more cleanup operations includes:
resetting a subset of the plurality of memory circuits associated with the first application; and
resetting one or more routes between the plurality of processors used by the first application.
Claim 14.
Obvious in view of Sandstrom US 2013/0081044
40. (New) The non-transitory computer-readable memory medium of claim 34, wherein swapping the first application further includes terminating communication between the first application and one or more of the plurality of applications.
Claim 14.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, and 14-15 of U.S. Patent No. 9,990,227 in view of Sandstrom US 2013/0081044 (“Sandstrom”).
See pages 11-14 of this Office Action for the double patenting rejection of the instant claims with claims 1-2, 7, and 14-15 of U.S. Patent No. 9,990,227.
Analysis of the double patenting rejection of the instant claims with the claims of US Patent 11,023,272 is summarized in the table below.
Claim Status
Instant Application
US Patent 11,023,272
Obvious in view of Sandstrom US 2013/0081044
21. (New) An apparatus, comprising: 
a first subset of a plurality of processors configured to execute a master task; 
a second subset of the plurality of processors configured to execute a plurality of applications; 
a plurality of memory circuits interspersed among the processors; and 
a communication fabric interconnecting the plurality of processors and the plurality of memory circuits, wherein the communication fabric includes a plurality of buffer circuits interspersed among at least a subset of the plurality of processors, wherein the plurality of buffer circuits are configured to communicate data between the plurality of applications executing on the second subset of the plurality of processors; 
wherein the first subset of the plurality of processors are configured, in response to executing the master task, to: 
initiate storing one or more variables states associated with a first application of the plurality of applications; 
initiate swapping the first application with a second application not included in the plurality of applications; 
initiate executing of the second application on the second subset of the plurality of processors; and 
initiate restoring the first application by swapping the first application with a third application of the plurality of applications using the one or more variable states.
7. A multiprocessor system, comprising: a plurality of processors, wherein a given processor of the plurality of processors is configured to execute a master task; a plurality of memories interspersed among the processors; and a communication fabric interconnecting the plurality of processors and the plurality of memories, wherein the communication fabric includes a plurality of buffer memories interspersed among at least a subset of the plurality of processors and is configured to send a command to the master task from a system controller external to the plurality of processors, wherein the command indicates to initiate swapping a first application with a second application; wherein the plurality of buffer memories is configured to communicate data between applications executing in the multiprocessor system via a first set of routes between a first subset of the plurality of buffer memories; wherein, during execution of a plurality of applications, on a subset of the plurality of processors that excludes the given processor and a particular processor, to perform a real time operation, the plurality of buffer memories are configured to break and restore connections between active applications during swapping of the first application with the second application; wherein swapping of the first application with the second application is initiated by the master task in response to receiving the command from the system controller; and wherein the particular processor of the plurality of processor is configured, in response to receiving an indication to swap the first and second applications via a serial bus coupled to the plurality of processors, to: execute, by the particular processor of the plurality of processors, a loading task to load, via an input/output port, the second application; and distribute instructions associated with the second application among different ones of the plurality of memories via a second set of routes between a second subset of the plurality of buffer memories.
Obvious in view of Sandstrom US 2013/0081044
22. (New) The apparatus of claim 21, wherein to initiate the storing of the one or more variable states, the first subset of the plurality of processors are further configured to initiate transmitting the one or more variable states to from one or more memory circuits of the plurality of memory circuits to a particular memory circuit external to a multi-processor system that includes the plurality of processors, the plurality of memory circuits, and the communication fabric.
Claim 7.
Obvious in view of Sandstrom US 2013/0081044
23. (New) The apparatus of claim 22, wherein to initiate restoring the first application, the first subset of the plurality of processors are further configured to:
initiate retrieving the one or more variable states from the particular memory circuit; and
initiate storing the one or more variable states in a subset of the plurality of memory circuits that will be used the first application; and
initiate executing the first application, along with the second application, and the plurality of applications excluding the third application.
Claim 7.
Obvious in view of Sandstrom US 2013/0081044
24. (New) The apparatus of claim 21, wherein to initiate swapping the first application, the first subset of the plurality of processors is further configured to initiate stopping the first application by halting a subset of the plurality of processors executing the first application.
Claim 7.
Obvious in view of Sandstrom US 2013/0081044
25. (New) The apparatus of claim 24, wherein the first subset of the plurality of processors is further configured, in response to a determination that the subset of the plurality of processors have halted, initiate performing one or more cleanup operations on resources associated with the first application.
Claim 7.
Obvious in view of Sandstrom US 2013/0081044
26. (New) The apparatus of claim 25, wherein to initiate performing the one or more cleanup operations, the first subset of the plurality of processors is further configured to:
initiate resetting a subset of the plurality of memory circuits associated with the first application; and
initiate resetting one or more routes between the plurality of processors used by the first application.
Claim 7.
Obvious in view of Sandstrom US 2013/0081044
27. (New) A method, comprising:
loading a plurality of applications on a multi-processor system that includes a plurality of processors and a plurality of memory circuits interspersed among the plurality of processors, wherein the plurality of applications includes a first application;
executing the plurality of applications on the multi-processor system;
swapping the first application, while continuing executing remaining ones of the plurality of applications excluding the first application, with a second application not included in the plurality of applications;
wherein swapping the first application includes saving one or more variable states associated with the first application;
executing the second application along with remaining ones of the plurality of applications; and
restoring the first application by swapping the first application with a third application of the plurality of applications using the one or more variable states.
1. A method, comprising: executing a master task on a given processor of a plurality of processors included in a multiprocessor system that also includes a plurality of data memory routers interspersed among the plurality of processors; executing a plurality of applications on a subset of the plurality of processors excluding a particular processor, wherein the plurality of applications execute together and communicate, via a first set of routes established between a first subset of the plurality of data memory routers, with each other to perform a real time operation; sending a command to the master task by a system controller that is external to the plurality of processors, wherein the command indicates to initiate swapping a first application with a second application; in response to the master task receiving the command: in response to receiving a command from the master task via a serial bus included in the multiprocessor system, executing, by the particular processor of the plurality of processors, a loading task to load, via an input/output port, the second application; distributing instructions associated with the second application among different ones of the plurality of data memory routers via a second set of routes established between a second subset of the plurality of data memory routers; swapping the first application with the second application; wherein swapping the first application with the second application includes continuing execution of at least one of the plurality of applications; and wherein upon completion of the swapping, the at least one of the plurality of applications continue to execute with the second application, and wherein the at least one of the plurality of applications communicates with the second application to perform the real time operation.
Obvious in view of Sandstrom US 2013/0081044
28. (New) The method of claim 27, wherein saving the one or more variable states includes transmitting the one or more variable states to from one or more memory circuits of the plurality of memory circuits to a particular memory circuit external to the multi-processor system.
2. The method of claim 1, wherein prior to swapping the first application with the second application, the first application executes on a first subset of the plurality of processors; and wherein swapping the first application with the second application includes: stopping the first application on the first subset of the plurality of processors; saving a state of the first application; and loading the second application into a third subset of the plurality of data memory routers associated with the first subset of the plurality of processors.
Obvious in view of Sandstrom US 2013/0081044
29. (New) The method of claim 28, wherein restoring the first application includes:
retrieving the one or more variable states from the particular memory circuit; and
storing the one or more variable states in a subset of the plurality of memory circuits that will be used the first application; and
executing the first application, along with the second application, and the plurality of applications excluding the third application.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
30. (New) The method of claim 27, wherein swapping the first application further includes stopping the first application by halting a subset of the plurality of processors executing the first application.
Claim 2.
Obvious in view of Sandstrom US 2013/0081044
31. (New) The method of claim 30, further comprising, in response to determining the subset of the plurality of processors have halted, performing one or more cleanup operations on resources associated with the first application.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
32. (New) The method of claim 31, wherein performing the one or more cleanup operations includes:
resetting a subset of the plurality of memory circuits associated with the first application; and
resetting one or more routes between the plurality of processors used by the first application.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
33. (New) The method of claim 27, wherein swapping the first application further includes terminating communication between the first application and one or more of the plurality of applications.
Claim 1.
Obvious in view of Sandstrom US 2013/0081044
34. (New) A non-transitory computer-readable memory medium storing program instructions, wherein the program instructions are executable by a multi-processor system to perform operations including:
loading a plurality of applications on the multi-processor system that includes a plurality of processors and a plurality of memory circuits interspersed among the plurality of processors, wherein the plurality of applications includes a first application;
executing the plurality of applications on the multi-processor system;
swapping the first application, while continuing executing remaining ones of the plurality of applications excluding the first application, with a second application not included in the plurality of applications;
wherein swapping the first application includes saving one or more variable states associated with the first application;
executing the second application along with remaining ones of the plurality of applications; and
restoring the first application by swapping the first application with a third application of the plurality of applications using the one or more variable states.
14. A non-transitory computer-accessible storage medium having program instructions stored therein that, in response to execution by a multiprocessor system, cause the multiprocessor system to perform operations including: executing a master task on a given processor of a plurality of processors included in the multiprocessor system that also includes a plurality of data memory routers interspersed among the plurality of processors; executing a plurality of applications on a subset of the plurality of processors that excludes the given processor and a particular processor, wherein the plurality of applications execute together and communicate, via a first set of routes established between a first subset of the plurality of data memory routers, with each other to perform a real time operation; sending a command to the master task by a system controller external to the plurality of processors, wherein the command indicates to initiate swapping a first application with a second application; in response to the master task receiving the command: in response to receiving a command from the master task via a serial bus included in the multiprocessor system, executing, by the particular processor of the plurality of processors, a loading task to load, via an input/output port, the second application; distributing instructions associated with the second application among different ones of the plurality of data memory routers via a second set of routes established between a second subset of the plurality of data memory routers; swapping the first application with the second application; wherein swapping the first application with the second application includes continuing execution of at least one of the plurality of applications; and wherein upon completion of the swapping, the plurality of applications continue to execute with the second application, and wherein the at least one of the plurality of applications communicate with the second application to perform the real time operation.
Obvious in view of Sandstrom US 2013/0081044
35. (New) The non-transitory computer-readable memory medium of claim 34, wherein saving the one or more variable states includes transmitting the one or more variable states to from one or more memory circuits of the plurality of memory circuits to a particular memory circuit external to the multi-processor system.
15. The non-transitory computer-accessible storage medium of claim 14, wherein prior to swapping the first application with the second application, the first application executes on a first subset of the plurality of processors; and wherein swapping the first application with the second application includes: stopping the first application on the first subset of the plurality of processors; saving a state of the first application; and loading the second application into a third subset of the plurality of data memory routers associated with the first subset of the plurality of processors.
Obvious in view of Sandstrom US 2013/0081044
36. (New) The non-transitory computer-readable memory medium of claim 35, wherein restoring the first application includes:
retrieving the one or more variable states from the particular memory circuit; and
storing the one or more variable states in a subset of the plurality of memory circuits that will be used the first application; and
executing the first application, along with the second application, and the plurality of applications excluding the third application.
Claim 14.
Obvious in view of Sandstrom US 2013/0081044
37. (New) The non-transitory computer-readable memory medium of claim 34, wherein swapping the first application further includes stopping the first application by halting a subset of the plurality of processors executing the first application.
Claim 15.
Obvious in view of Sandstrom US 2013/0081044
38. (New) The non-transitory computer-readable memory medium of claim 37, wherein the operations further include, in response to determining the subset of the plurality of processors have halted, performing one or more cleanup operations on resources associated with the first application.
Claim 14.
Obvious in view of Sandstrom US 2013/0081044
39. (New) The non-transitory computer-readable memory medium of claim 38, wherein performing the one or more cleanup operations includes:
resetting a subset of the plurality of memory circuits associated with the first application; and
resetting one or more routes between the plurality of processors used by the first application.
Claim 14.
Obvious in view of Sandstrom US 2013/0081044
40. (New) The non-transitory computer-readable memory medium of claim 34, wherein swapping the first application further includes terminating communication between the first application and one or more of the plurality of applications.
Claim 14.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, and 14-15 of U.S. Patent No. 11,023,272 in view of Sandstrom US 2013/0081044 (“Sandstrom”).
See pages 11-14 of this Office Action for the double patenting rejection of the instant claims with claims 1-2, 7, and 14-15 of U.S. Patent No. 11,023,272.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandstrom US 2013/0081044 (“Sandstrom”).
As per independent claim 21, Sandstrom teaches An apparatus (FIG. 1 is a functional block diagram of a multi-core data processing system 100, para 0027 and FIG. 1), comprising:
a first subset of a plurality of processors configured to execute a master task (Processing cores that are not part of the dynamically allocated array 115 of cores 120 may implement a controller module 140 of the system 100, para 0029 and FIG. 1. The controller module 140 within the system 100 allocates and assigns the cores 120 of the system 100 among the set of applications and their tasks by running one or more tasks, para 0031);
a second subset of the plurality of processors configured to execute a plurality of applications (The system of FIG. 1 comprises processing core fabric 110 with the core array 115 of cores 120, para 0029 and FIG. 1. For each application of a plurality of applications, subset of cores of the array 115 of cores 120 are mapped for executing tasks of the application, para 0083 and FIG. 1);
a plurality of memory circuits interspersed among the processors (Memory array 450 comprising task specific memory segments 550, para 0044 and FIGS. 4 and 5);
a communication fabric (Cross-connects (XC) 430 and 470, para 0044 and FIGS. 4 and 5) interconnecting the plurality of processors and the plurality of memory circuits (Writes to the memory segments 550 are carried out by the XC 430 while reads from memory segments 550 are carried out by the XC 470, para 0044 and FIG. 4), wherein the communication fabric includes a plurality of buffer circuits interspersed among at least a subset of the plurality of processors (The cores 120 of the system 100 access their input and output data arrays, which comprise memories and input/output communication ports accessible directly or indirectly to one or more of the cores 120, para 0029), wherein the plurality of buffer circuits are configured to communicate data between the plurality of applications executing on the second subset of the plurality of processors (The cores 120 of the system 100 produce processing results and outputs, and access their input and output data arrays, which comprise memories and input/output communication ports accessible directly or indirectly to one or more of the cores 120, para 0029);
wherein the first subset of the plurality of processors are configured, in response to executing the master task (The controller 140 identifies one of a XC 430 or 470 between the core array 115 and the memory array 450, para 0044 and FIGS. 4 and 5), to: initiate storing one or more variables states associated with a first application of the plurality of applications (Each core 120 of the array 115 holds in its memory an image of the application task assigned to it at a given time. This allows for a capability to transfer the task processing memory images between cores and back-up memories (i.e., task specific memory segments 550 in memory array 450) when having to possibly resume processing of a task after a period of inactivity, possibly at a different core 120 than its previous processing core, para 0043 and FIGS. 4 and 5);
initiate swapping the first application with a second application not included in the plurality of applications (The cores 120 subject to task switchover causes the existing task image to be backed up to the memory segments 550 of memory 450 and then retrieve the next application’s image from its segment memory 550 at memory array 450, para 0047 and FIGS. 4 and 5);
initiate executing of the second application on the second subset of the plurality of processors (The cores 120 subject to task switchover causes the existing task image to be backed up to the memory segments 550 of memory 450 and then retrieve the next application’s image from its segment memory 550 at memory array 450 for executing the next image, para 0047 and FIGS. 4 and 5);
initiate restoring the first application by swapping the first application with a third application of the plurality of applications using the one or more variable states (Each core 120 of the array 115 holds in its memory an image of the application task assigned to it at a given time. This allows for a capability to transfer the task processing memory images between cores and back-up memories (i.e., task specific memory segments 550 in memory array 450) when having to possibly resume processing of a task after a period of inactivity, possibly at a different core 120 than its previous processing core, para 0043 and FIGS. 4 and 5).
As per dependent claim 22, Sandstrom discloses the apparatus of claim 21. Sandstrom teaches wherein to initiate the storing of the one or more variable states, the first subset of the plurality of processors are further configured to initiate transmitting the one or more variable states to from one or more memory circuits of the plurality of memory circuits to a particular memory circuit external to a multi-processor system that includes the plurality of processors, the plurality of memory circuits, and the communication fabric (The controller 140 identifies one of a XC 430 or 470 between the core array 115 and the memory array 450, para 0044 and FIGS. 4 and 5. Each core 120 of the array 115 holds in its memory an image of the application task assigned to it at a given time. This allows for a capability to transfer the task processing memory images between cores and back-up memories (i.e., task specific memory segments 550 in memory array 450) when having to possibly resume processing of a task after a period of inactivity, possibly at a different core 120 than its previous processing core, para 0043 and FIGS. 4 and 5).
As per dependent claim 23, Sandstrom discloses the apparatus of claim 22. Sandstrom teaches wherein to initiate restoring the first application, the first subset of the plurality of processors are further configured to (The controller 140 identifies one of a XC 430 or 470 between the core array 115 and the memory array 450, para 0044 and FIGS. 4 and 5): initiate retrieving the one or more variable states from the particular memory circuit; and initiate storing the one or more variable states in a subset of the plurality of memory circuits that will be used the first application (Each core 120 of the array 115 holds in its memory an image of the application task assigned to it at a given time. This allows for a capability to transfer the task processing memory images between cores and back-up memories (i.e., task specific memory segments 550 in memory array 450) when having to possibly resume processing of a task after a period of inactivity, possibly at a different core 120 than its previous processing core, para 0043 and FIGS. 4 and 5);
initiate executing the first application, along with the second application, and the plurality of applications excluding the third application (Cores not indicated by controller 140 as being subject to task switchover are able to continue their processing uninterruptedly even over the core allocation period transition times without any idle time, para 0048).
As per dependent claim 24, Sandstrom discloses the apparatus of claim 21. Sandstrom teaches wherein to initiate swapping the first application, the first subset of the plurality of processors is further configured to initiate stopping the first application by halting a subset of the plurality of processors executing the first application (The controller 140 provides a control 460 to a given core that it will be subject to task switchover, the currently executing task is made to stop and its processing image is backed up to the memory 450, para 0048 and FIGS. 4 and 5).
As per dependent claim 25, Sandstrom discloses the apparatus of claim 24. Sandstrom teaches wherein the first subset of the plurality of processors is further configured, in response to a determination that the subset of the plurality of processors have halted, initiate performing one or more cleanup operations on resources associated with the first application (The controller 140 provides a control 460 to a given core that it will be subject to task switchover, the currently executing task is made to stop and its processing image is backed up to the memory 450, para 0048 and FIGS. 4 and 5).
As per dependent claim 26, Sandstrom discloses the apparatus of claim 25. Sandstrom teaches wherein to initiate performing the one or more cleanup operations, the first subset of the plurality of processors is further configured to: initiate resetting a subset of the plurality of memory circuits associated with the first application (The controller 140 provides a control 460 to a given core that it will be subject to task switchover, the currently executing task is made to stop and its processing image is backed up to the memory 450, para 0048 and FIGS. 4 and 5);
initiate resetting one or more routes between the plurality of processors used by the first application (The controller 140 provides a control 460 to a given core that it will be subject to task switchover, the currently executing task is made to stop and its processing image is backed up to the memory 450, para 0048 and FIGS. 4 and 5).
As per claims 27-33, these claims are respectively rejected based on arguments provided above for similar rejected claims 21, 22, 23, 24, 25, 26, and 24.
As per claims 34-40, these claims are respectively rejected based on arguments provided above for similar rejected claims 21, 22, 23, 24, 25, 26, and 24. For computer program product on a non-transitory computer readable medium, see FIG. 1 of Sandstrom where controller 140 may be implemented on dedicated CPUs executing instructions from dedicated memory.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132